       Case 4:18-cr-00693 Document 140 Filed on 06/02/21 in TXSD Page 1 of 6

                                                                                   United States Courts
                                                                                 Southern District of Texas
                                                                                          FILED
                                                                                       June 02, 2021
                              UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF TEXAS                      Nathan Ochsner, Clerk of Court
                                   HOUSTON DIVISION


UNITED STATES OF AMERICA                                      §
                                                              §
vs.                                                           § CRIMINAL NO. 18-cr-693S
                                                              §
RASIEL RAFAEL GUTIERREZ MORENO, and                           §
HENDRY JORDANK JIMENEZ MILANES,                               §
Defendants.                                                   §


                                    CRIMINAL INDICTMENT


THE GRAND JURY CHARGES THAT:


                                           COUNT ONE
                                    (Sex Trafficking – Victim #2)

       On or about August of 2015, through on or about November of 2018, in the Southern District

of Texas and elsewhere,

                           RASIEL RAFAEL GUTIERREZ MORENO,

defendant herein, in and affecting interstate and foreign commerce, aiding and abetting each other

and others known and unknown to the grand jury, attempted to and did knowingly recruit, entice,

harbor, transport, provide, obtain, and maintain by any means a person, namely Victim #2, knowing

and in reckless disregard of the fact that means of force, threats of force, fraud, and coercion, and

any combination of such means, would be used to cause Victim #2 to engage in a commercial sex

act.

       In violation of Title 18, United States Code, Sections 1591(a), 1591(b)(1).
       Case 4:18-cr-00693 Document 140 Filed on 06/02/21 in TXSD Page 2 of 6




                                           COUNT TWO
                                    (Sex Trafficking – Victim #1)

       On or about April of 2018, through on or about November of 2018, in the Southern District

of Texas and elsewhere,

                               RASIEL RAFAEL GUTIERREZ MORENO,

defendant herein, in and affecting interstate and foreign commerce, aiding and abetting each other

and others known and unknown to the grand jury, attempted to and did knowingly recruit, entice,

harbor, transport, provide, obtain, and maintain by any means a person, namely Victim #1, knowing

and in reckless disregard of the fact that means of force, threats of force, fraud, and coercion, and

any combination of such means, would be used to cause Victim #1 to engage in a commercial sex

act.

       In violation of Title 18, United States Code, Sections 1591(a), 1591(b)(1).

                                         COUNT THREE
                              (Coercion and Enticement – Victim # 3)

       On or about June 2015, in the Southern District of Texas and elsewhere,

                           HENDRY JORDANK JIMENEZ MILANES,

defendant herein, did knowingly persuade, induce, entice, and coerce, and did attempt to persuade,

induce, entice and coerce an adult female, Victim #3, to travel in interstate and foreign commerce,

specifically from the Republic of Cuba to Houston, Texas, with the intent that Victim #3 engage in

prostitution and attempted to do so.

       In violation of Title 18, United States Code, Sections 18 U.S.C. § 2422(a).




                                                   2
       Case 4:18-cr-00693 Document 140 Filed on 06/02/21 in TXSD Page 3 of 6




                                            COUNT FOUR
                                 (Coercion and Enticement – Victim # 2)

       On or about August of 2015, in the Southern District of Texas and elsewhere,

                          RASIEL RAFAEL GUTIERREZ MORENO,

defendant herein, did knowingly persuade, induce, entice, and coerce, and did attempt to persuade,

induce, entice and coerce an adult female, Victim #2, to travel in interstate and foreign commerce,

specifically from the Republic of Cuba to Houston, Texas, with the intent that Victim #2 engage in

prostitution and attempted to do so.

       In violation of Title 18, United States Code, Sections 18 U.S.C. § 2422(a).

                                         COUNT FIVE
                             (Coercion and Enticement – Victim # 6)

       On or about December of 2016, in the Southern District of Texas and elsewhere,

                          RASIEL RAFAEL GUTIERREZ MORENO,

defendant herein, did knowingly persuade, induce, entice, and coerce, and did attempt to persuade,

induce, entice and coerce an adult female, Victim #6, to travel in interstate and foreign commerce,

specifically from the Republic of Cuba to Houston, Texas, with the intent that Victim #6 engage in

prostitution and attempted to do so.

       In violation of Title 18, United States Code, Sections 18 U.S.C. § 2422(a).

                                         COUNT SIX
                             (Coercion and Enticement – Victim # 1)

       On or about April of 2018, in the Southern District of Texas and elsewhere,

                          RASIEL RAFAEL GUTIERREZ MORENO,




                                                  3
       Case 4:18-cr-00693 Document 140 Filed on 06/02/21 in TXSD Page 4 of 6




defendant herein, did knowingly persuade, induce, entice, and coerce, and did attempt to persuade,

induce, entice and coerce an adult female, Victim #1, to travel in interstate and foreign commerce,

specifically from the Republic of Cuba to Houston, Texas, with the intent that Victim #1 engage in

prostitution and attempted to do so.

       In violation of Title 18, United States Code, Sections 18 U.S.C. § 2422(a).

                                            COUNT SEVEN

     (Interstate and Foreign Travel or Transportation in Aid of Racketeering Enterprises)

       On or about June of 2015 through on or about November of 2018, in the Southern District of

Texas and elsewhere,

                         RASIEL RAFAEL GUTIERREZ MORENO and


defendant herein, did knowingly travel in interstate or foreign commerce, and use, and cause to be

used, a facility in interstate or foreign commerce, that is, the transportation of persons in interstate or

foreign commerce, the use of cellular telephones, interstate highways, and international border

crossing facilities, with the intent to promote, manage, establish, carry on, and facilitate the

promotion, management, establishment, and carrying on of an unlawful activity, that is, a business

enterprise involving prostitution offenses in violation of the laws of Texas, and thereafter, did

perform, and attempt to perform, an act to promote, manage, establish, carry on, and facilitate the

promotion, management, establishment, and carrying on of such unlawful activity.

       In violation of Title 18, United States Code, Sections 1952(a)(3)(A).




                                                     4
       Case 4:18-cr-00693 Document 140 Filed on 06/02/21 in TXSD Page 5 of 6




                                    NOTICE OF FORFEITURE
                                      (18 U.S.C. § 1594(d))

       Pursuant to Title 18, United States Code, Section 1594(d), the United States gives notice to

defendant,

                             RASIEL RAFAEL GUTIERREZ MORENO,


that in the event of conviction of the offenses charged in Counts One and Two of this Indictment, the

following property is subject to forfeiture:

(1) all real and personal property that was involved in, used, or intended to be used to commit or to

facilitate the commission of such violation and all property traceable to such property; and

(2) all real and personal property constituting or derived from, proceeds obtained, directly or

indirectly, as a result of such violation and all property traceable to such property.

                                    Property Subject to Forfeiture

       The property subject to forfeiture includes, but is not limited to, $2,740.00 in United States

currency seized on or about November 1, 2018 from Milena del Carmen Hernandez Ortega’s and

Rasiel Rafael Gutierrez Moreno’s shared residence.

                                           Money Judgment

       Defendants are notified that in the event of conviction, a money judgment may be imposed

equal to the total value of the property subject to forfeiture, which is estimated to be at least $18,000

in United States currency.

                                           Substitute Assets

       Defendants are notified in the event that one or more conditions listed in Title 21, United States

Code, Section 853(p) exists, the United States will seek to forfeit any other property of the defendants

                                                    5
       Case 4:18-cr-00693 Document 140 Filed on 06/02/21 in TXSD Page 6 of 6




up to the total value of the property subject to forfeiture.

                                                               A True Bill:
                                                                Original Signature on File
                                                               _____________________
                                                               Grand Jury Foreperson
JENNIFER LOWERY
Acting United States Attorney




 PAM S. KARLAN
 Principal Deputy Assistant Attorney General


 By:     Kate Hill
         Trial Attorney




                                                     6
